Citation Nr: 0013024	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The veteran also appealed the 
RO's denial of entitlement to service connection for tonic-
clonic seizures, but this benefit was granted in a June 1999 
rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The record does not contain clear and unmistakable 
evidence showing that the veteran's migraine headaches 
preexisted his period of military service, but there is 
evidence showing that this disability was clearly present 
during service.


CONCLUSION OF LAW

The veteran's migraine headaches were incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green 
v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. 
§ 3.304(b) (1999). "Clear and unmistakable evidence" refers 
to the persuasiveness of the evidence.  It describes the 
burden of proof, at a fact-finding level, necessary to 
overcome a presumption.  See Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).
 
A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

In this case, the Board has first reviewed the pre-service 
medical reports of record.  Private medical records show 
that, in July 1981 and July 1982, the veteran was seen for 
complaints of headaches, and the earlier entry indicates that 
the veteran's headaches were noted to be "prob. migraines."  
The latter entry indicates that the veteran had headaches 
associated with epistaxis.  The veteran was not subsequently 
treated for headaches prior to his entry into service.

The Board has reviewed the veteran's November 1993 service 
enlistment examination report and observes that neither this 
report nor the accompanying Report of Medical History 
reflects any complaints of, or medical indications of, 
migraine headaches.  During service, however, the veteran was 
treated for headaches on multiple occasions.  The veteran 
complained of a migraine headache, with vomiting, in June 
1996.  A January 1997 treatment record reflects the veteran's 
complaints of migraine headaches and nausea, and a diagnosis 
of a migraine headache, of unknown etiology, was rendered.  
In October 1997, the veteran complained of "regular" 
headaches.  The veteran was hospitalized for tonic-clonic 
seizures in December 1997, and the hospitalization report 
indicates that he had complained of a headache just prior to 
his seizures.  His February 1998 separation examination 
report and the accompanying Report of Medical History contain 
no references to migraine headaches.  

In July 1998, approximately three months following his 
discharge from service, the veteran underwent a VA 
neurological examination with an examiner who had an 
opportunity to review his claims file.  Specifically, the 
examiner indicated that the veteran's pre-service medical 
records, notably the records from 1981 and 1982, and his 
service medical records had been reviewed.  Based on a review 
of the records and the examination findings, the examiner 
noted that the veteran's headaches had occurred in 
conjunction with a history of seizures and that the veteran 
currently suffered from a migraine, without aura, which met 
the criteria for this disorder because the headache lasted 
less than 72 hours and was unilateral, pulsating in 
character, severe in intensity, made worse by movement, and 
associated with nausea, vomiting, and photophobia.  Because 
of the combination of migraine headaches and seizures, the 
examiner found that this disorder required a greater 
intensity of treatment than with other patients suffering 
from migraine.  The examiner then noted the following:

The disorder which [the veteran] suffers 
would appear to date to childhood.  It is 
not unusual that a hiatus may occur in 
the manner that has been described in 
this case.  The condition, as far as I 
can tell, pre-existed military service 
and was not made worse by it.

Subsequent VA treatment records, dated in August 1998, 
reflect further complaints of headaches, and a diagnosis of 
questionable migraine was rendered.  However, these records 
contain no information regarding the etiology of the 
veteran's headaches.

During his March 1999 VA hearing, the veteran indicated that 
he first received medication for his headaches during 
service, perhaps in 1996.  He indicated that his current 
headaches were productive of a throbbing sensation and 
nausea, and he noted that, during his headaches, he had to 
lie down.  

In this case, the veteran was treated for questionable 
migraine headaches more than a decade prior to service, but 
migraine headaches were not noted on his enlistment 
examination report.  While the July 1998 VA examination 
report contains evidence, in the form of a medical opinion, 
that this disability preexisted service, the Board is unable 
to find that this opinion constitutes "clear and 
unmistakable evidence" under the provisions of 38 U.S.C.A. 
§ 1111 (West 1991) because of the relative indefiniteness of 
its language (i.e., "would appear to date to childhood," 
"not unusual that a hiatus may occur").  As such, the Board 
is not persuaded that this disability, in the legal sense, 
clearly and unmistakably preexisted service.  The Board is 
persuaded that this disability was present in service, given 
the in-service treatment records and the physical findings 
from the July 1998 VA examination that was conducted several 
months after discharge from service.  The Board must point 
out, however, even if one were to assume that this disability 
pre-existed service, the frequency of their occurrence in 
service and the symptomatology described after service, 
including that described by the veteran at his hearing on 
appeal and noted on the July 1998 VA examination clearly 
point to a worsening or more severe condition than existed 
prior to service.  

As such, the evidence of record supports the veteran's claim 
for service connection for migraine headaches, and this 
benefit is therefore granted.


ORDER

Entitlement to service connection for migraine headaches is 
granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

